UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1883



H. RENEE BAKER,

                                              Plaintiff - Appellant,

          versus


PRINCE GEORGE’S COUNTY, MARYLAND,

                                              Defendant - Appellee,

          and


BRUCE M. SMOLLER, Material Witness,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-02-
3085)


Submitted:   February 13, 2006             Decided:   March 6, 2006


Before WILKINS, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.
Curtis C. Osborne, Charlotte, North Carolina, for Appellant. David
S. Whitacre, County Attorney, Rajeshanand Kumar, Associate County
Attorney, Tonia Y. Belton-Gofreed, Associate County Attorney,
OFFICE OF LAW FOR PRINCE GEORGE’S COUNTY, MARYLAND, Upper Marlboro,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     H. Renee Baker, formerly employed as a police officer by

Prince George’s County, Maryland (“the County”), appeals a district

court order granting summary judgment to the County on her claims

for gender discrimination, retaliation, and constructive discharge,

all pursuant to Title VII of the Civil Rights Act of 1964,

see 42 U.S.C.A. §§ 2000e-2(a)(1), 2000e-3(a) (West 2003).      The

district court held that Baker’s gender discrimination claim failed

because she had not shown that the nondiscriminatory reasons given

by the County for not promoting her were pretextual.     Regarding

Baker’s retaliation claim, the district court determined that Baker

had not established a causal connection between her filing of

discrimination complaints and any adverse employment action. As to

Baker’s constructive discharge claim, the district court concluded

that there was insufficient evidence to show that the County had

deliberately subjected Baker to intolerable working conditions.

     After reviewing the parties’ briefs and the applicable law, we

conclude that the district court correctly decided the issues

before it. Accordingly, we affirm on the reasoning of the district

court.   See Baker v. Prince George’s County, No. RWT-02-3085,

Hr’g Tr. (D. Md. Sept. 27, 2004).   We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                3
the materials before the court and argument would not aid the

decisional process.


                                                     AFFIRMED




                              4